 Fill in this information to identify the case:
 Debtor              Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 Case number                                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.

                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
Debtor        Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $130,000.00
                                                                   Check all that apply.
Blue Vine                                                           Contingent
120 Sylvan Ave., Suite 300                                          Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
EngleWood Cliffs                         NJ       07632            Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                         $0.00
                                                                   Check all that apply.
Joiner Construction Co, Inc.                                        Contingent
11996 490th Street                                                  Unliquidated
PO Box 27                                                           Disputed
                                                                   Basis for the claim:
Plano                                    IA       52581            Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $625.61
                                                                   Check all that apply.
United Rentals Inc                                                  Contingent
PO Box 840514                                                       Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Dallas                                   TX       75320            Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
Debtor        Ryan's Electrical Services, LLC.                                             Case number (if known)

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Brad Magill                                                           Line       3.1
         The Collection Law Group
                                                                                     Not listed. Explain:
         11001 W 120th Ave., Ste. 400


         Broomfield                    CO      80021




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 3
Debtor      Ryan's Electrical Services, LLC.                                  Case number (if known)

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                       $0.00

5b. Total claims from Part 2                                                              5b.   +            $130,625.61


5c. Total of Parts 1 and 2                                                                5c.                $130,625.61
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 4
 Fill in this information to identify the case:


 Debtor Name Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF IOWA

 Case number (if known):                                                                                                                                                                 Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                                $0.00

     1b. Total personal property:
         Copy line 91A from Schedule A/B...........................................................................................................................                         $799,663.94

     1c. Total of all property
         Copy line 92 from Schedule A/B.............................................................................................................................                        $799,663.94


 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                   $1,012,975.02

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                       $401,319.64

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +   $2,302,727.77


4.   Total liabilities
     Lines 2 + 3a + 3b.............................................................................................................................................................       $3,717,022.43




Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
 Fill in this information to identify the case and this filing:
 Debtor Name         Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 Case number
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:



                   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                   Schedule H: Codebtors (Official Form 206H)

                   A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                   Amended Schedule

                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                   Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 06/10/2020                       X /s/ Ryan Etten
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              Ryan Etten
                                                              Printed name
                                                              Ryan Etten
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF IOWA
                                               WATERLOO DIVISION

  IN RE:   Ryan's Electrical Services, LLC.                                          CASE NO.

                                                                                     CHAPTER       11

                                                     Certificate of Service


I hereby certify that on the date reflected on this filing, the foregoing instrument was filed electronically with the Clerk of
Court using the CM/ECF system which sent notification of such filing to all registered users party to this case.

               /s/ Robert C. Gainer
 Debtor(s): Ryan's Electrical Services, LLC.       Case No:                   NORTHERN DISTRICT OF IOWA
                                                    Chapter: 11                      WATERLOO DIVISION


A & N Properties
PO Box 487                                     ADDITIONS TO CREDITOR MATRIX
Ankeny, IA 50021



Blue Vine
120 Sylvan Ave., Suite 300
EngleWood Cliffs, NJ 07632



Brad Magill
The Collection Law Group
11001 W 120th Ave., Ste. 400
Broomfield, CO 80021


Carrie Etten
5041 Southfork Lane
Waterloo, IA 50701



Eugene Pint
2713 Falls Ave
Waterloo, IA 50701



Ryan Etten
5041 Southfork Lane
Waterloo, IA 50701



Woodside Business Park
PO Box 187
Ankeny, IA 50021
